t c memo united_states tax_court michael j hogan petitioner v commissioner of internal revenue respondent docket no 14581-06l filed date lance a gildner for petitioner terry serena for respondent memorandum opinion goeke judge this case is before us on petitioner’s motion for recovery_of reasonable_litigation_costs under rule to which respondent objects for the reasons explained herein we 1all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code as amended will deny petitioner’s motion we will begin with a full exposition of the history of this case background michael j hogan was a resident of ohio when the petition was filed this is a collection case involving a proposed levy to collect income_tax liabilities for the years and through some of the years in the present collection case were the subject of a deficiency case docketed in this court in and settled in date--docket no an agreed decision in docket no was entered pursuant to a stipulation executed by mr hogan who appeared pro_se and the commissioner’s representative the effect of the decision was that deficiencies in income_tax and additions to tax were decided for and and an addition_to_tax under sec_6663 was decided for the stipulation stated that credits for overpayments for and were barred by the statute_of_limitations turning to the present collection case a final notice_of_intent_to_levy final notice was issued on date the total liability reflected in the final notice was dollar_figure for the years previously referenced herein mr hogan acting pro_se timely sought an administrative hearing asserting that tax returns for appropriate years need to be amended on date the month before the final notice mr hogan had filed a delinquent_return for showing income_tax due the collection hearing process began and in the course of that process mr hogan filed an amended tax_return for using form 1040x amended u s individual_income_tax_return and also filed form_1045 application_for tentative refund both on date in these two forms mr hogan sought to assert a net_operating_loss nol for of dollar_figure and carry that loss back to and at the appeals_office conference mr hogan offered to pay the income taxes due plus half of the interest however the appeals_office found no cause for allowing a reduction of the interest charges in a notice_of_determination issued on date the appeals_office sustained the enforcement of the levy finding mr hogan had neither paid the amounts due nor raised any acceptable collection alternatives to enforced collection mr hogan subsequently sought and was granted an audit_reconsideration for the sole purpose of determining whether he was entitled to an nol for the tax_year on date during the audit_reconsideration mr hogan timely filed a petition with this court raising the same contention as that made in his collection_due_process hearing-- that the nol from the amended_return when applied to the available carryback years would generate overpayments that exceeded the amount of the petitioner’s outstanding tax_liability to the internal_revenue_service the audit_reconsideration resulted in a number of adjustments including a determination that mr hogan had an nol for of dollar_figure which was reflected on form_4549 income_tax examination changes dated date the audit_reconsideration however did not determine to the satisfaction of the appeals_office whether or to what extent the loss could be carried back to other periods although mr hogan did file a form_1045 for on date it was deemed untimely for claiming a tentative allowance see sec_6411 and the discussion hereinafter on date the parties jointly filed a motion for remand for the sole purpose of allowing the appeals_office to consider mr hogan’s nol claim for the court granted the motion and the case was remanded to the appeals_office on date on date mr hogan submitted to the appeals_office via facsimile amended form sec_1040x claiming refunds for the years through the executed originals of these documents were provided to respondent’s counsel in date respondent proffers that this was the first record of mr hogan’s submitting refund claims for all of the carryback years and also the first time that mr hogan provided any basis for the refunds notwithstanding the form_1045 mr hogan had previously submitted on date mr hogan faxed a copy of form_872 consent to extend the time to assess tax to respondent with respect to the tax_year the form_872 had previously been executed but was not found by respondent during the negotiations to resolve this case in early this extension allowed until date for the submission of a claim for credit or refund on date a supplemental notice_of_determination was issued to mr hogan allowing the nol for to be carried back to the tax years through however in the supplemental notice_of_determination the appeals_office limited the refund amount to dollar_figure asserting that any remaining overpayments were barred by the statute_of_limitations under sec_6511 and sustained the levy action following the supplemental notice_of_determination respondent determined that mr hogan’s refund claims should not be limited under sec_6511 as a result respondent abated dollar_figure in tax and interest on may and for the years through thus creating overpayments for these years 2under sec_172 the carryback period for and wa sec_5 years job creation and worker assistance act of publaw_107_147 116_stat_25 on date mr hogan and respondent stipulated that mr hogan was entitled to a credit or refund of dollar_figure plus interest from date respondent transferred that amount to mr hogan’s account for the tax_year on date respondent refunded dollar_figure to mr hogan during this same time respondent also released one or more federal tax_liens and abated additional tax interest and penalties for the years at issue in this case discussion i statutory framework sec_7430 provides that the prevailing_party in any administrative or court_proceeding may be awarded a judgment for reasonable_administrative_costs incurred in connection with such an administrative_proceeding within the internal_revenue_service and reasonable_litigation_costs incurred in connection with such a court_proceeding 123_tc_202 108_tc_430 in addition to being the prevailing_party to receive an award of reasonable_litigation_costs a taxpayer must have exhausted all administrative remedies and must not have unreasonably protracted the administrative or court_proceeding sec_7430 corson v commissioner supra pincite we do not award costs unless a taxpayer satisfies all of the sec_7430 requirements corson v commissioner supra pincite 88_tc_492 a taxpayer is the prevailing_party if the taxpayer substantially prevailed with respect to the amount in controversy or the most significant issue or set of issues the taxpayer meets the net_worth requirements of u s c sec d b and the commissioner’s position in the court_proceeding was not substantially justified sec_7430 and b i see also sec_301_7430-5 proced admin regs the commissioner bears the burden of proving that his position was substantially justified sec_7430 corson v commissioner supra pincite respondent concedes that mr hogan exhausted all his administrative remedies with the appeals_office respondent also concedes that mr hogan has substantially prevailed under sec_7430 but asserts that mr hogan is not the prevailing_party because respondent’s positions were substantially justified to prove substantial justification respondent must establish that his positions had a reasonable basis in fact and law before considering respondent’s position we consider whether mr hogan unreasonably protracted this litigation ii did mr hogan unreasonably protract this proceeding or justify the delays in resolution by delinquent filing the supreme court has stated succinctly that bad things happen if you fail to pay federal income taxes when due 550_us_501 in this case bad things happened when mr hogan did not pay pre-2001 liabilities filed hi sec_2001 federal_income_tax return late and filed hi sec_2001 amended federal_income_tax return claim for carryback refunds even later mr hogan ultimately avoided the bad things related to his failure to pay income taxes due for years before when his delinquent return was accepted and his related claim for refunds resulting from carryback losses was also accepted mr hogan asserts however that this process took too long and he should receive reimbursement for legal fees from the time he filed the amended return on date the return was due in which raises the question of whether if mr hogan had filed a correct return and claim for net_operating_loss_carryback on time the proposed collection action would have been avoided this litigation began with the issuance of a notice_of_determination on date at that time respondent had not completed consideration of mr hogan’ sec_2001 amended_return and mr hogan had yet to file amended returns for through based on the amended_return in date the parties filed a joint motion to remand the case to the appeals_office to consider the impact of the year on the prior years and over months later mr hogan faxed a copy of the amended returns for years to to the appeals_office it is noteworthy that mr hogan’s original form_1040 u s individual_income_tax_return for reported income_tax due and his amended_return filed in date reported an nol of over dollar_figure million the disparity between the two returns merited an audit and careful scrutiny by respondent the audit_reconsideration was completed in date and found that mr hogan’s nol for was actually dollar_figure this audit did not resolve whether the nol was available to be carried back to the earlier years respondent alleges the actual executed refund claims form sec_1040x for the earlier years were first given to respondent’s counsel in date and mr hogan does not deny this allegation but argues respondent was aware of the nols as early as date mr hogan may be correct regarding the awareness of respondent’s personnel but the earlier form_1045 filed in date did not result in an actionable claim to carry the loss from back to the earlier years because under sec_6411 such a tentative claim_for_refund had to be filed within a year of the last day of mr hogan had the obligation to file the appropriate forms to seek the refunds and resolve this matter expeditiously and mr hogan was far from prompt in this regard mr hogan maintains appeals should have resolved his refund requests more quickly after the form sec_1040x were faxed on date mr hogan maintains this should have been accomplished in march but appeals did not know a form_872 had been executed appeals approved the abatement requested in early date after mr hogan had furnished a copy of the extension form regardless the resolution of the refunds is not a basis for attorney’s fees in this case because the current litigation does not provide this court jurisdiction to determine refunds see 126_tc_1 the parties considered the refund claims in connection with preparing a stipulation of settlement at mr hogan’s insistence but the present case was subject_to resolution in date on the merits of the collection determinations appeals had made the 2-month delay in correctly reporting the refunds was only tangential to the merits of the present case regarding the settlement of the collection issues mr hogan first provided an executed copy of the refund forms to respondent’s counsel only in date therefore mr hogan’s delay in submitting the original claim forms to counsel and mr hogan’s decision to tie agreement on the refund amounts to resolution of the collection matter prevents any relief through date at the earliest we now turn to whether respondent’s subsequent actions were substantially justified iii were respondent’s actions after date substantially justified by date respondent had abated tax and interest for through and the parties then drafted the stipulation which settled this case any legal fees would relate to whether the delay in submitting the stipulation which resolved the matter was substantially justified as stated previously the refunds in the earlier years are not within the jurisdiction of this court in a collection action and delay in providing those refunds is not part of this case the period from june until date was a reasonable delay in documenting this case in a stipulation given that such action was not respondent’s unilateral responsibility we find respondent’s actions over this period to be substantially justified iv conclusion mr hogan’s position is largely akin to a complaint about not winning the lottery after failing to buy a ticket mr hogan owed taxes and additions to tax which were subject_to collection action mr hogan subsequently had a loss_year but filed the delinquent_return for that year incorrectly then filed an amended_return and then was slow in filing the returns required to carry the loss back to the collection years all this reasonably delayed respondent’s efforts to reach the correct result for the collection year at every step respondent was attempting to balance the collection of the prior delinquent taxes with the correct resolution of the carryback_year mr hogan’s dilatory behavior was very much a factor in the time it has taken to accomplish those goals we find that given the timing of mr hogan’s filings of the required documents in this case mr hogan’s actions delayed the administrative processing of this collection matter and respondent’s actions in the final months before the stipulation of settlement was filed were substantially justified therefore mr hogan’s motion will be denied to reflect the foregoing an appropriate order and decision will be entered
